DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2009/0151455) in view of Sugiura et al. (US 2006/0186762) and Martin et al. (US 2010/0327702).
With respect to claim 1, Wu et al. discloses a micromachined ultrasonic transducer device (Fig 1), comprising: a substrate (item 50) having an opening (item 50a) formed therethrough (Fig 1); a membrane (item 80) assembly formed from at least one elastic layer (Fig 1); the membrane assembly being attached to the substrate over the opening (Fig 1); the membrane assembly including two or more flexures (items 13, 13’, 23, 33, 43, 53, and 63) coupling the diaphragm to an anchor region connected to the substrate (Figs 1-7, regions between the flexures and connecting portions); the two or more flexures being defined by two or more concentric interrupted slots etched through the membrane layer proximate an edge of the opening (Figs 2 and 4-7), wherein the two or more flexures are configured to act as torsion springs that permit a 
Wu et al. does not disclose that the MUT is a PMUT and at least one piezoelectric layer sandwiched between a top electrode layer and a bottom electrode layer, the top electrode layer being encapsulated with a passivation layer.
Sugiura et al. teaches a piezoelectric micromachined ultrasonic transducer (Fig 2B) that includes at least one piezoelectric layer (item 2) sandwiched between a top electrode layer (item 3b) and a bottom electrode layer (item 3a).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric elements of Sugiura et al. with the ultrasonic transducer of Wu et al., as Wu et al. is silent with respect to the structural details of the transducer and for the benefit of providing an element capable of providing the desired transduction (Paragraph 6 of Sugiura et al.).
Martin et al. teaches a piezoelectric micromachined transducer in which the top electrode layer is encapsulated with a passivation layer (item 501).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the passivation layer of Martin et al. with the transducer of Wu et al. for the benefit of providing improved thermal properties (Paragraph 49 of Martin et al.).
With respect to claim 2, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 1. Wu et al. discloses that the elastic layer includes a layer of polysilicon or single-crystal silicon (Paragraph 32).
With respect to claim 3, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 1. Sugiura et al. discloses that the piezoelectric layer is Aluminum Nitride (AIN) or an alloy of AIN such as ScAIN (Paragraph 52).
With respect to claim 4, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 1. Sugiura et al. discloses that the piezoelectric layer is Lead Zirconate Titanate (PZT) or an alloy of PZT such as PLZT or PNZT (Paragraph 52).
With respect to claim 5, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 1. Wu et al. discloses that the two or more flexures are defined by at least two slots at a perimeter of the membrane (Figs 2 and 4-7)
With respect to claim 6, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 1. Sugiura et al. discloses that portions of the piezoelectric layer and top and bottom electrode layers are removed from portions of the membrane near the concentric interrupted slots which are formed through the elastic layer (Fig 1).
With respect to claim 7, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 1. Wu et al. discloses that the two or more flexures are defined by two or more concentric rings of slots, each concentric ring having two or more slots in each of the two or more concentric rings (Figs 2 and 4-7).
With respect to claim 8, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 7. Wu et al. discloses that the two or more flexures are configured to act as torsion springs that permit the membrane to vibrate with a curved vibration mode shape of the membrane (Figs 2 and 4-7).
With respect to claim 9, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 1. Wu et al. discloses that the two or more concentric interrupted slots include two or more overlapping concentric interrupted slots (Figs 2 and 4-7).
With respect to claim 10, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 9. Wu et al. discloses that the two or more overlapping concentric interrupted slots include two or more rings of concentric interrupted slots (Figs 2 and 4-7).
With respect to claim 11, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 9. Wu et al. discloses that the two or more overlapping concentric interrupted slots include three or more rings of concentric interrupted slots (Figs 2 and 4-7).
With respect to claim 12, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 1. Wu et al. discloses that the two or more concentric interrupted slots include a single ring of perforations in the membrane (Figs 2 and 4-7).
With respect to claim 13, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 1. Wu et al. discloses that the two or more concentric interrupted slots include two or more arcuate slots (Figs 2 and 4).
With respect to claim 14, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 1. Wu et al. disclose that the two or more concentric interrupted slots include one or more straight slots (Figs 5-7).
With respect to claim 15, the combination of Wu et al., Sugiura et al., and Martin et al. discloses the device of claim 9. Wu et al. discloses that the two or more .
Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive. Applicant argues that claimed torsion springs or curved vibration modes. However, the claims do not define the axis around which the torsion or curved vibrations are oriented. Because of this, the curvature that occurs during the movement of the flexures of Wu, is sufficient to anticipate the language of the claims based on the broadest reasonable interpretation of these terms. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837